Title: To James Madison from James Leander Cathcart, 30 June 1811 (Abstract)
From: Cathcart, James Leander
To: Madison, James


30 June 1811, Madeira. Has heard that Jarvis has resigned the Lisbon consulate and wishes to be considered for the post in the event of a vacancy. “The Consulate at Madeira is a paltry situation the emoluments trifling, not near sufficient to maintain my family.” All trade is engrossed by a few houses, there is no commission business, and he has been vegetating “in the same dull annual routine” with no prospects for betterment. “You know Sir, when I return’d from the Mediterranean that I return’d poor,… & I know that you were among those who most promoted the idea that Cathcart ought to be provided for; but in two years no vacancy occur’d but the Consulate of Madeira which I was induced to accept from want as I justly consider’d that half a loaf was better than no bread.” Laments that his circumstances obliged him “to publish the barreness of my purse.” Hopes his friends and JM will bear him in mind and, if the vacancy at Lisbon is already filled, requests that he be considered for the consulate at Liverpool if it becomes vacant. Refers to Jefferson’s 10 Feb. 1802 note to the Senate as proof of the regard in which he is held; seeks promotion to “insure the prospect of competency & the liberal education of my Children.”
